Citation Nr: 0811826	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-12 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for spinal stenosis.



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran served on active duty from April 1942 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151.  In 
June 2005, the veteran testified at a Board hearing before 
the undersigned in June 2005 via video conference.

The veteran has raised the issue of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
disabilities in addition to spinal stenosis.  He claims that 
disabilities of the left shoulder, jaw/teeth, and cervical 
spine, are also the result of an injury he incurred in 
October 1989 at the Lakeside VA Medical Center.  The Board 
refers this matter to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that in October 1989, he was being seen 
at the Lakeside VA Medical Center for a liver problem.  He 
was having x-rays and a computerized tomography performed.  
After the computerized tomography, he was being transferred 
to a bed with wheels.  One of the wheels came off, the bed 
tipped, and he fell on the floor.  He reportedly injured his 
left shoulder, neck, and his jaw, also breaking teeth.  
Later, he realized that his back was also injured.  The 
veteran stated that he was discharged, but returned the next 
day to the orthopedic clinic for his shoulder.  He was also 
treated a week later for the shoulder.  He ultimately 
underwent surgery.  He also has had other medical procedures, 
including involving his spine.  The veteran has submitted a 
statement from a VA medical employee who purported to have 
seen the veteran following the injury when he fell.  This 
employee's statement was printed in July 2005.  

The RO attempted to obtain the pertinent VA records.  The 
veteran has received VA treatment from several VA facilities.  
In an April 2004 electronic mail, the records from Lakeside 
VA Medical Center were requested from January 1989 onward, to 
include a negative response if they were unavailable.  It 
does not appear that any response was received.  However, in 
March 2005, the Chief of Compensation and Pension indicated 
that the Performance Improvement staff carefully reviewed all 
incident reports during May 1989 at the Lakeside Medical 
Center, but there was no report of any incident involving the 
veteran.  In addition, the medical records were reviewed and 
there was no substantiation in those records.  Thus, it was 
his opinion that there was no evidence to substantiate the 
claim that the veteran was dropped from a bed during May 1989 
at the Lakeside VA Medical Center.  

At this juncture, the Board notes that the veteran testified 
that the alleged injury occurred in October 1989.  Further, 
the veteran himself submitted medical records dated, in 
pertinent part, from May 1989 and October 1989.  The May 1989 
records showed liver treatment.  An October 15, 1989 record 
from the outpatient clinic showed that the veteran was seen 
regarding a left shoulder rotator cuff repair.  While these 
medical records do not document the alleged injury, they do 
show that there are medical records in existence dated during 
the pertinent time period.  

Accordingly, the Board finds that the VA medical records from 
Lakeside VA Medical Center from January 1989 onward should be 
requested and obtained.  In addition, a request should be 
made of the Performance Improvement staff from the Lakeside 
VA Medical Center to review all incident reports dated during 
October 1989.  Any report of an incident involving the 
veteran should be copied and associated with the claims file.  

When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  These records should be obtained in compliance 
with VA's duty to assist.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment at Lakeside VA 
Medical Center from January 1989 onward.  
If unavailable, that fact should be 
documented in the record.

2.  Contact the Performance Improvement 
staff from the Lakeside VA Medical Center 
and request that this staff review all 
incident reports dated during October 
1989.  Any report of an incident 
involving the veteran should be copied 
and associated with the claims file.  

In addition, if possible, it should be 
verified if the VA medical employee who 
submitted the statement printed in July 
2005 was employed at the Lakeside VA 
Medical Center in October 1989.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record including the statement 
from the VA employee, printed on July 2005.  
If the issue remains denied, the veteran 
should be provided with a supplemental 
statement of the case as to the issue on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

